Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 07/19/2021 for application 16/755131.
Claims 38-43 and 50-63 are currently pending and have been fully considered.
Claims 1-37 and 44-49 have been cancelled.
Claims 50-63 have been added.
The 35 U.S.C. 112 rejection of claims 42 and 47-48 have been withdrawn in light of applicant’s amendment of claim 42 and cancellation of claims 47-48.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 41 is directed toward the material of parent claim 38.
Parent claim 38 is a method claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38-43 and 50-63 are rejected under 35 U.S.C. 103 as being unpatentable over MIZRAHI et al. (USPGPUB 2011/0166051).
Regarding claims 38 and 54, MIZRAHI et al. teach capped particles for use in lubricants.
MIZRAHI et al. teach in the abstract that the lubricant may be used to lubricate a metallic surface of a workpiece.  MIZRAHI et al. teach in paragraph 105 that the lubricant may be used in a system with one or more moving parts that may benefit from a lubricant that reduces frictional heat (machining a material selected from metal.. comprising applying in amount and time to dissipate heat).
MIZRAHI et al. teach in paragraph 104 other additives may be present in the lubricant including rust-inhibiting agents (anti-rust agent), viscosity index improvers (thickening agent).   
MIZRAHI et al. do not explicitly teach a lubricant comprising water.
MIZRAHI et al. teach in paragraph 100 that the lubricant can comprise one formed in the presence of water.
A small amount of water would be expected to be present.

MIZRAHI et al. teach in paragraph 41 that a surfactant may be employed to form a stable suspension.  MIZRAHI et al. teach in paragraph 88 that it may be one or more surfactants.  
MIZRAHI et al. teach in paragraph 93 examples of amphoteric surfactants (first surfactant) that include cocamidopropyl betaine.
MIZRAHI et al. also teach in paragraph 93 examples of anionic surfactants (second surfactant and third surfactant) include sodium laureth sulfate and sodium dodecylbenzene sulfonate.  
It would be well within one of ordinary skill in the art to use a combination of cocamidopropyl betaine and sodium laureth sulfate and sodium dodecylbenzene sulfonate for the surfactant used as the one or more surfactants.
Regarding claims 39 and 55, MIZRAHI et al. teach in paragraph 105 that the lubricants may be used on metallic and semi-metallic surfaces.  
MIZRAHI et al. do not explicitly teach that the metal surface is aluminum alloy, brass, casting iron, bronze, low-carbon steel, stainless steel, alloy steel and titanium alloy.  

One of ordinary skill in the art would expect transmission system, engine system or a bearing to comprise at least one of the group selected from aluminum alloy, brass, casting iron, bronze, low-carbon steel, stainless steel, alloy steel and titanium alloy.  
Regarding claims 40-42 and 56-58, MIZRAHI et al. do not teach explicitly surfaces such as plastic and stone.
However, MIZRAHI et al. teach in paragraph 105 that the lubricants can be used on one or more moving parts that may benefit from a lubricant to reduce frictional heat.
It would be well within one of ordinary skill in the art to use the lubricants on other surfaces that need reduction of frictional heat with a reasonable expectation of success.
Regarding claims 43 and 59, MIZRAHI et al. do not explicitly teach the type of machining.  
However, MIZRAHI et al. do teach in paragraph 105 examples of uses such as lubricating a transmission system, an engine system or a bearing.

Regarding claims 50 and 60, MIZRAHI et al. teach in paragraph 93 examples of amphoteric surfactants (first surfactant) that include cocamidopropyl betaine.
Regarding claims 51, 52, 61, and 62, MIZRAHI et al. also teach in paragraph 93 examples of anionic surfactants (second surfactant and third surfactant) include sodium laureth sulfate and sodium dodecylbenzene sulfonate.  
Regarding claim 53, and 63, MIZRAHI et al. teach in paragraph 93 examples of amphoteric surfactants (first surfactant) that include cocamidopropyl betaine.
MIZRAHI et al. also teach in paragraph 93 examples of anionic surfactants (second surfactant and third surfactant) include sodium laureth sulfate and sodium dodecylbenzene sulfonate.  	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 38-49 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEEB et al. (USPGPUB 2006/0234881) teach a thermal fluid that may be used as a cutting fluid that controls the temperature of the surfaces worked upon.  They are taught to be water-based and comprise anti-rusting agents, as well as surfactants and a thickener.  
HOSHI et al. (USPGPUB 2008/0300359) teach an aqueous coating material that may be applied to plastic, metal, stone and glass and may contain components such as thickener and anti-rust agent.
KITAMURA et al. (USPGPUB 2006/0167178) teach a water-based paint composition for substrate surfaces include stone, plastics and metals such as aluminum.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771